DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7, 11, 13-14, 17-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US Pub. No. 2017/0270042), hereinafter referred to as Tseng, in view of Bernstein et al. (US Pub. No. 2007/0234086), hereinafter referred to as Bernstein, further in view of Kuzmin et al. (US Patent No. 10,445,229), hereinafter referred to as Kuzmin
Referring to claims 1, 11, and 18, Tseng discloses a memory system (fig. 1) comprising: a memory device (120, fig. 1) suitable for storing data, wherein an operation state of the memory device is determined based on an available storage capacity of the memory device (When an SSD runs out of free erase blocks, it performs Garbage Collection (GC) to free up new erase blocks for new writes to use, [0003]); and a controller (310, fig. 3) suitable for determining an operation state of the memory device and carrying out garbage collection to the memory device (Fig. 8A, [0045-0046]), wherein the controller receives a command from a host while the controller carries out the garbage collection, and ignores the command to keep performing the garbage collection (Host command pending 820->Yes->830->Yes-> Continue background Garbage Collection 825, Fig. 8B) according to the operation state of the memory device (condition used to determine when to perform passive Garbage Collection...specify a compound condition of…fewer than 10,000 free erase blocks…and even then, passive Garbage Collection would be performed only if there are fewer than 10,000 free erase blocks in flash memory; [0030-0032]), until a level is changed from a second status to a first status (NOTE: Fig. 8B, loop 820->Yes->830->Yes->825 while in a ‘second status’ of the background condition being still met, and breaking the loop at 830->No when condition is changed to a ‘first status’ of the background condition not still being met).
While Tseng teaches determining to ignore commands to complete the garbage collection and commands being a second command for accessing the memory device (data requests, fig. 4, [0037]), Tseng does not explicitly teach the instance of ignoring the command is in response to the command being determined as a first command for reducing power consumption of the memory system. Additionally, while Tseng teaches triggering garbage collection based a threshold number of free erase blocks which constitutes “a usage level” that indicates “garbage collection is required”, and performing the garbage collection until a certain condition is met, Tseng is silent with regards to the usage level meeting the condition in which garbage collection is not required.  Therefore, Tseng does not appear to explicitly disclose the garbage collection is performed “until a usage level is changed from a second status indicating that the garbage collection is required to a first status indicating the garbage collection is not required.”
However, Bernstein teaches a technique of determining to ignore a first command for reducing power consumption of the memory system (send a negative response when operating system shut down is initiated while the task is in progress, [0042-0044]).
Furthermore, Kuzmin teaches the garbage collection is performed “until a usage level is proceeds to request one or otherwise initiates garbage collection and erase operations as necessary to generate free space; system designers if desired can implement a policy that ensures the list references at least a first threshold level of available free space, and that calls garbage collection and explicit erase to raise available free space to a second level (e.g., employing hysteresis) any time this list represents free space less than the first threshold; col. 46, lines 50-65).
Tseng, Bernstein, and Kuzmin are analogous are because they from the same field of endeavor, conflict resolution of system operations.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tseng, Bernstein, and Kuzmin before him or her, to modify the command handling of Tseng to include the shutdown delay of Bernstein in order to avoid task interruptions, and to include the free space threshold levels of Kuzmin operate garbage collection to alleviate the trigger condition.
The suggestion/motivation for doing so would have been to ensure particular tasks are not interrupted by system shutdowns (Bernstein: [0004-0005]) and sufficient garbage collection is performed (Kuzmin: col. 50, lines 15-35).
Therefore, it would have been obvious to combine Tseng, Bernstein, and Kuzmin to obtain the invention as specified in the instant claim.

As to claims 2 and 20, Tseng discloses the controller determines the operation state based on the usage level against a storage capacity of the memory device (Number of Free Erase Blocks 520, fig. 5, [0040], [0042], [0050]).

As to claim 3, Tseng discloses the usage level is determined based on a classified range (free erase blocks <10,000; [0033]) regarding a ratio of an amount of both the valid data and the invalid data stored in the memory device to the storage capacity of the memory device (NOTE: as indicated in paragraph [0030], the SSD has a finite capacity and can run out of free erase block, therefore the range anticipated by Tseng is in regards to the SSD’s capacity and the amount used, which is “an amount of both the valid data and the invalid data stored in the memory device”).

As to claim 4, Tseng discloses the classified range can be determined based on the storage capacity of the memory device (NOTE: since the capacity of the SSD is finite, the range of the free block count must be determine based on the capacity limits of the SSD).

As to claims 6, 13, and 21, Tseng discloses the controller halts the garbage collection (835, fig. 8B) in response to the second command entered from the host while performing the garbage collection (NOTE: Tseng teaches the host may specify the queue depth, accordingly it is within the scope of Tseng that the queue depth could be 2, which satisfies the limitations of the claim).

As to claims 7 and 14, Tseng discloses the second command includes a Small Computer System Interface (SCSI) command ([0024]).
Insufficient free erase blocks?->Yes, fig. 10).

As to claim 22, Tseng teaches the available storage capacity is determined based on how much recorded data including valid data and invalid data occupies in the entire storage capacity of the memory device. Tseng relates to performing garbage collection of an SSD, the smallest unit of an SSD is a page, several pages on an SSD constitute a block, and a block is the smallest unit of access on an SSD; additionally, a physical page in an SSD has three possible states: free, valid, and invalid.  The available storage capacity of which Tseng is concerned is the free erase blocks, which is the state of blocks which do not include valid or invalid data.  Therefore, in considering the available erase blocks, the available storage capacity determined in Tseng is “based on how much recorded data including valid data and invalid data occupies in the entire storage capacity of the memory device.”

As to claim 23, Tseng teaches the first command is ignored when a background condition is still met (fig. 8B, 830), and provides an example that the condition is fewer than 10,000 free erase blocks, [0031], which teaches the available storage capacity is less than a certain amount of the entire storage capacity of the memory device. Tseng is silent regarding a specific percentage of the entire capacity which meets the background condition, and therefore does not appear to explicitly disclose “when the available storage capacity is less than 20% of the entire storage capacity of the memory device.”
However, the Specification of the instant application describes the chosen percentage Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382), and found claimed values obvious when “there was no evidence of the criticality of the claimed ranges” (In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).

Claims 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tseng, Bernstein, and Kuzmin as applied to claims 1-4, 6-7, 11, 13-14, 17-18, and 20-23 above, further in view of  Lee et al. (US Pub. No. 2015/0169443), hereinafter referred to as Lee.
As to claims 8 and 15, Tseng discloses determining the operation state based on the usage level against a storage capacity of the memory device (Number of Free Erase Blocks 520, fig. 5, [0040], [0042], [0050]). Furthermore, Tseng discloses, as background in the art, the technique of host-initiated garbage collection which is equivalent to the controller receives a third command for performing the garbage collection from the host, and performs the garbage collection in response to the third command ([0048]).
The combination of Tseng, Bernstein, and Kuzmin does not appear to explicitly disclose the controller transmits information regarding the operating state to the host.
host 100 may include an application processor, [0051]; application processor may check a status of the non-volatile memory system, may determine a current amount of data written to a non-volatile memory device, and a degree of fragmentation, and thus may determine whether the non-volatile memory system is in a clean status or a dirty status, [0084]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tseng, Bernstein, Kuzmin, and Lee before him or her, to modify the memory system of Tseng to include the status check of Lee because the status check would provide adaptive host-initiated garbage collection.
The suggestion/motivation for doing so would have been to manage the memory system performance (Lee: [0085]).
Therefore, it would have been obvious to combine Tseng, Bernstein, Kuzmin, and Lee to obtain the invention as specified in the instant claim.

As to claim 10, Tseng discloses the controller starts the garbage collection without any command entered from the host (805->810->815, fig. 8; Garbage Collection, may be improved by allowing the device to be configured to automatically start …This feature may be enabled or disabled by...settings page, [0020]).
The combination of Tseng, Bernstein, and Kuzmin does not appear to explicitly disclose the controller: transmits information of the operation state to the host.
However, in a similar endeavor of selectively performing garbage collection, Lee host 100 may include an application processor, [0051]; application processor may check a status of the non-volatile memory system, may determine a current amount of data written to a non-volatile memory device, and a degree of fragmentation, and thus may determine whether the non-volatile memory system is in a clean status or a dirty status, [0084]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tseng, Bernstein, Kuzmin, and Lee before him or her, to modify the memory system of Tseng to include the status check of Lee because the status check would provide adaptive host-initiated garbage collection.
The suggestion/motivation for doing so would have been to manage the memory system performance (Lee: [0085]).
Therefore, it would have been obvious to combine Tseng, Bernstein, Kuzmin, and Lee to obtain the invention as specified in the instant claim.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, Bernstein, and Kuzmin as applied to claims 1-4, 6-7, 11, 13-14, 17-18, and 20-23 above, further in view Lee, further in view of  Sinclair et al. (US Pub. No. 2006/0184719), hereinafter referred to as Sinclair.
As to claim 9 and 16, as demonstrated by the rejections above, the combination of Tseng, Bernstein, and Kuzmin teaches the first and second status.  The combination does not appear to explicitly disclose the controller transmits information of one among at least three statuses to the host, and wherein the at least three statuses includes: a third status indicating that the garbage collection is being performed.
host 100 may include an application processor, [0051]; application processor may check a status of the non-volatile memory system, [0084]).
Furthermore, Sinclair discloses transmitting a status indicating that the garbage collection is being performed (status indication can be used to tell the host when the memory system is performing…garbage collection; [0099]).
Tseng, Bernstein, Kuzmin, Lee, and Sinclair are analogous art because they are from the same field of endeavor, maintaining memory systems.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tseng, Bernstein, Kuzmin, Lee, and Sinclair before him or her, to modify the memory system of Tseng to include the status check of Lee and the busy status of Sinclair because the status check and busy status would provide the host with adaptive control over garbage collection operations.
The suggestion/motivation for doing so would have been to manage the memory system performance (Lee: [0085]) and allow the host to appropriate control memory management operations (Sinclair: [0099]).
Therefore, it would have been obvious to combine Tseng, Bernstein, Kuzmin, Lee, and Sinclair to obtain the invention as specified in the instant claim.



Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but are not persuasive. 
Regarding independent claim 1, rejected under 35 U.S.C. 103 as unpatentable over Tseng in view of Bernstein, further in view of Kuzmin, on pg. 12 of the response, the applicant submits:
“…it appears that Bernstein discloses sending a negative response when operating system shut down is initiated while the task is in progress. However, the negative response of Bernstein is not sent according to an operation state of a memory device, which is determined based on an available storage capacity of the memory device. 
Thus, Bernstein fails to teach at least a controller receives a command from a host while the controller carries out garbage collection, determines whether the command is a first command for reducing power consumption of a memory system or a second command for accessing a memory device, ignores the first command to keep performing the garbage collection according to an operation state of the memory device, and performs the garbage collection until a usage level is changed from a second status indicating that the garbage collection is required to a first status indicating the garbage collection is not required, as discussed for claim 1. 
Furthermore, Tseng and Kuzmin, although not applied in rejecting the above quoted features of claim 1, fail to make up for the deficiencies of Bernstein, as both references are silent as to the claimed configurations ignoring a first command to keep performing garbage collection according to an operation state of a memory device, which is determined based on an available storage capacity of the memory device.”
 The Examiner respectfully disagrees. As indicated in the revised rejections above, the primary reference Tseng has been shown to teach the claimed subject matter of the amendments to independent claims, therefore the remarks regarding the teachings of 
 
The applicant further submits, on pg. 13 of the response:
“…Tseng discloses the condition 410 for triggering garbage collection. Referring to the paragraph [0042] of Tseng, the condition 410 may include a threshold number of free erase blocks. However, Tseng does not teach that the condition 410 may be used for sending a negative response or ignoring any command input from a host. Moreover, Kuzmin does not teach a memory system capable of ignoring any command input from a host. 
Thus, Tseng and Kuzmin, either alone or in combination, fail to teach at least a controller receives a command from a host while the controller carries out garbage collection, determines whether the command is a first command for reducing power consumption of a memory system or a second command for accessing a memory device, ignores the first command to keep performing the garbage collection according to an operation state of the memory device, and performs the garbage collection until a usage level is changed from a second status indicating that the garbage collection is required to a first status indicating the garbage collection is not required, as discussed for claim 1. 
Thus, for at least the foregoing reasons, the proposed combination of Tseng, Bernstein, and Kuzmin fails to teach or suggest all of the features of independent claim 1.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As demonstrated above, the rejection was made on a combination of Tseng, Bernstein, and Kuzmin in teach the claimed subject matter, with Tseng teaches the technique of ignoring of the first command based on a 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2014/0095775 of Talagala et al. is pertinent to garbage collection related to storage capacity, see [0100]. US Pub. No. 2012/0159051 of Hida et al. is pertinent to garbage collection related to storage capacity, see [0102]. US Pub. No. 2017/0123700 of Sinha teaches the three states of an SSD as background in the art, see [0005].
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the 
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC T OBERLY/             Primary Examiner, Art Unit 2184